DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the phrase:  “the optical pattern”.  However, Claim 1, from which Claim 11 depends, recites “optical patterns”, thereby rendering Claim 11 unclear as to which of the multiple optical patterns is being referred to.  For examination, this phrase will be treated as:  “at least one optical pattern of the optical patterns”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2016/0187682, or alternatively, unpatentable over Oh in view of Fuchida et al., US 2019/0285937.
Regarding Claim 1, Oh discloses:  A polarizing plate, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a polarizer; a contrast ratio improvement film, an adhesive layer; and an anti-reflection film sequentially stacked in the stated order (first polarizing plate 20, second polarizing plate 100, adhesive layer for functional layer, and function layer [which may be an anti-reflection layer] are sequentially stacked in this order; paragraphs [0035], [0042], [0062] and FIGS. 1-4, 7-9 of Oh);
wherein the contrast ratio improvement film comprises:  a first protective layer; a first resin layer; and a second resin layer facing the first resin layer (second polarizing plate 100 comprises second protective layer 130 [and second polarizer 110], and also comprises low refractive index pattern layer 121 and high refractive index pattern layer 122 which face each other, wherein the high refractive index pattern layer 122 may be formed of a UV curable composition including at least one of a (meth)acrylic, a polycarbonate, a silicone, and/or an epoxy resin, and low refractive index pattern layer 121 may be formed of a composition including a UV curable transparent resin, for example, a (meth)acrylic, a polycarbonate, a silicone, and/or an epoxy resin; paragraphs [0050], [0052] and FIGS. 2, 4 of Oh);
the first resin layer comprises a patterned portion on one surface thereof facing the second resin layer 
the patterned portion comprising optical patterns and a flat section formed between the optical patterns (engraved pattern 127 comprises upward protrusions and flat portions 126 therebetween; FIGS. 2, 4 of Oh).

Oh does not appear to explicitly disclose:  the adhesive layer has a haze of about 5% to about 40%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Oh discloses the use of light diffusing agents within adhesives of the display device, and that such light diffusing agents provide the beneficial result of a light diffusing effect, i.e., minimized variations in brightness uniformity (paragraphs [0039], [0041], [0044], [0057], [0061], [0062] of Oh).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light diffusing agents to such degree that a haze is 5% to 40% in the device of Oh in accordance with optimizing a brightness uniformity effect while not causing so much haze that it unsatisfactorily inhibits the display function of the device.
Furthermore, Fuchida is related to Oh with respect to polarizer for liquid crystal display having patterned resin layer.
Fuchida teaches:   the adhesive layer has a haze of about 5% to about 40% 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed haze value, e.g., the haze value of Fuchida, for the adhesive of Oh because such haze values for adhesives were known for the type of device of Oh, as evidenced by Abstract and paragraphs [0005], [0044] of Fuchida, and because such haze values enable suppression of moire pattern [visual disturbance] which would otherwise be caused by the presence of the patterned resin layer, and also helps to achieve a predetermined brightness, as taught in paragraphs [0002], [0013], [0044] of Fuchida.

Regarding Claim 2, Oh or Oh-Fuchida discloses:  wherein the adhesive layer comprises light scattering agents (light diffusing agents within adhesives of the display device of Oh, and light-diffusible fine particles dispersed in the pressure-sensitive adhesive 20 of Fuchida; see paragraphs [0039], [0041], [0044], [0057], [0061], [0062] of Oh, and see also paragraphs [0033]-[0046] of Fuchida).

Regarding Claim 3, Oh or Oh-Fuchida discloses:  wherein the light scattering agent comprises at least one of (meth)acrylic based light scattering agents, urethane based light scattering agents, epoxy based light scattering agents, vinyl based light scattering agents, polyester based light scattering agents, polyamide based light scattering agents, polystyrene based light scattering agents, silicone based light scattering agents, titanium oxide, and zirconium oxide (in Oh, a light diffusing agent may include at least one of (meth)acrylic particles, siloxane particles, styrene particles, calcium carbonate, barium sulfate, titanium dioxide, aluminum hydroxide, silica, glass, talc, mica, white carbon, magnesium oxide, and/or zinc oxide, and in Fuchida, a light-diffusible fine particle may include a silicone resin, a (meth)acrylic resin, e.g., polymethyl methacrylate, a polystyrene resin, a polyurethane resin, or a melamine resin; see paragraph [0056] of Oh, see also paragraph [0039] of Fuchida).

Regarding Claim 4, Oh-Fuchida discloses:  wherein the light scattering agent is present in an amount of about 0.1 wt % to about 25 wt % in the adhesive layer (content of the light-diffusible fine particles in the light-diffusing pressure-sensitive adhesive is preferably from 0.3 wt % to 50 wt %, more preferably from 3 wt % to 48 wt %; paragraph [0043] of Fuchida).

Regarding Claim 9, Oh-Fuchida discloses:  wherein the adhesive layer has an index of refraction of about 1.40 to about 1.65 (refractive index of the pressure-sensitive adhesive is preferably from 1.47 to 1.60, more preferably from 1.47 to 1.55; paragraph [0038] of Fuchida).

Regarding Claim 10, Oh or Oh-Fuchida discloses:  wherein the optical pattern has a base angle of 75.degree. to about 90.degree. (a base angle of approximately 85 to 90 degrees is shown for the upward protrusions of the engraved pattern 127, i.e., an edge of the upward protrusion is at a 90 [or almost 90] degree angle compared to the flat portion 126; FIGS. 2, 4 of Oh; see also a “bias angle” of 2 degrees to 6 degrees for the louver layer 40 of Fuchida, wherein the “bias angle” is the complementary angle of the “base angle” as Applicant has defined it, and thus a “bias angle” of 2 degrees to 6 degrees corresponds to a base angle of 84 degrees to 88 degrees; see paragraph [0062] and FIGS. 1, 2 of Fuchida), and the patterned portion satisfies Equation 1:  1 < P / W ≤ 10 <Equation 1> where, in Equation 1, P is a pitch of the patterned portion (unit: .mu.m) and W is a maximum width of the optical pattern (unit: .mu.m) (Oh’s “P3” is equivalent to the claimed W, and Oh’s “C” is equivalent to the claimed P, wherein a ratio P3/C in Oh is 0.5 or less, which means C/P3 is 2.0 or more, which corresponds to a value P/W of 2.0 or more; paragraph [0049] and FIG. 2 of Oh).

Regarding Claim 11, as best understood, Oh or Oh-Fuchida discloses:  wherein the optical pattern is composed of a first surface at a top portion thereof and at least one inclined plane connected to the first surface, the inclined plane being a flat or curved surface (the upward protrusions of engraved pattern 127 are composed of a first surface at a top portion thereof and at least one inclined plane connected to the first surface, the inclined plane being a curved surface; FIGS. 2, 4 of Oh; see also the trapezoidal shapes of light-absorbing portions 42 of FIGS. 1, 2 of Fuchida).

Regarding Claim 12, Oh or Oh-Fuchida discloses:  wherein the optical pattern has an aspect ratio of about 0.3 to about 3.0 (engraved pattern 127 may have an aspect ratio [H3/P3] of about 1.0 or lower, for example about 0.4 to about 1.0, or about 0.7 to about 1.0; paragraph [0047] and TABLES 2, 3 of Oh).

Regarding Claim 13, Oh or Oh-Fuchida discloses:  wherein the first resin layer has a higher index of refraction than the second resin layer (high refractive index pattern layer 122 has a higher index of refraction than low refractive index pattern layer 121; paragraphs [0050], [0052] and FIGS. 2, 4 of Oh; see also paragraph [0063] and FIGS. 1, 2 of Fuchida).

Regarding Claim 14, Oh or Oh-Fuchida discloses:  wherein an absolute value of a difference between indices of refraction of the first resin layer and the second resin layer ranges from about 0.05 to about 0.20 (a difference in refractive index between the high refractive index pattern layer 122 and the low refractive index pattern layer 121 may be about 0.20 or less, for example about 0.10 to about 0.20, or about 0.10 to about 0.15; paragraph [0054] of Oh; see also paragraph [0063] and FIGS. 1, 2 of Fuchida).

Regarding Claim 15, Oh or Oh-Fuchida discloses:  wherein, in the contrast ratio improvement film, the second resin layer directly adjoins the first resin layer and the first resin layer directly adjoins the first protective layer (low refractive index pattern layer 121 

Regarding Claim 16, Oh or Oh-Fuchida discloses:  wherein the first resin layer or the second resin layer is an adhesive layer and the contrast ratio improvement film is directly formed on the polarizer (low refractive index pattern layer 121 and high refractive index pattern layer 122 may be UV curable, including epoxy; paragraphs [0050], [0052] and FIGS. 2, 4 of Oh; see also light-transmitting portions and light-absorbing portions of Fuchida may be photocurable, including epoxy; paragraphs [0064], [0065] and FIGS. 1, 2 of Fuchida).

Regarding Claim 18, Oh or Oh-Fuchida discloses:  wherein the first protective layer is formed of a polyester resin (second protective layer 130 may include at least one selected from polyesters including polyethylene terephthalate (PET), polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate, or the like; paragraph [0060] and FIGS. 2, 4 of Oh).

Regarding Claim 19, Oh or Oh-Fuchida discloses:  further comprising:  a second protective layer between the polarizer and the contrast ratio improvement film (liquid crystal panel 30 is between polarizer 20 and second polarizing plate 100, and there may also be an adhesive layer between polarizer 20 and liquid crystal panel 30, and first polarizing plate 20 may include a first polarizer and a first protective layer; paragraphs [0034]-[0045] and FIGS. 1, 2, 4 of Oh).

Regarding Claim 21, Oh or Oh-Fuchida discloses:  A liquid crystal display comprising the polarizing plate according to claim 1 (liquid crystal display module 80 may include the layers 20, 30, 100 of Oh; Abstract and paragraph [0097] and FIGS. 1, 2, 4, 11 of Oh).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kato, US 2007/0259161, or as being unpatentable over Oh in view of Fuchida and further in view of Kato.
Regarding Claim 5, Oh and Oh-Fuchida do not appear to explicitly disclose:  wherein the anti-reflection film has a minimum reflectance of about 0.5% or less.
Kato is related to Oh and Fuchida with respect to polarizing plates having anti-reflection layers thereon.
Kato teaches:  wherein the anti-reflection film has a minimum reflectance of about 0.5% or less (average specular reflectance of an anti-reflection film is preferably 2% or less, more preferably 1% or less, particularly 0.8% or less; paragraph [0070] and FIG. 1 of Kato).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the reflectance of Kato for the anti-reflection film of Oh or Oh-Fuchida because such reflectance inhibits a deterioration of viewability due to reflection of external light on the surface of the display, as taught in paragraph [0070] of Kato.

Regarding Claim 6, Oh and Oh-Fuchida do not appear to disclose:  wherein the anti-reflection film comprises a three-layer film in which a base layer, a high refractive hard coating layer, and a low refractive layer are sequentially stacked, as viewed from the adhesive layer
Kato is related to Oh and Fuchida with respect to polarizing plates having anti-reflection layers thereon.
Kato teaches:  wherein the anti-reflection film comprises a three-layer film in which a base layer, a high refractive hard coating layer, and a low refractive layer are sequentially stacked, as viewed from the adhesive layer (a multi-layer anti-reflection film 11, adhered to a polarizing layer 7 via an adhesive layer 6, may comprise a transparent support 1, a hard coat layer 2, a middle refractive index layer 3, a high refractive index layer 4, and a low refractive index layer [outermost layer] 5 stacked in this order; paragraphs [0060], [0350] and FIG. 1 of Kato).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the multi-layer anti-reflection film of Kato for the anti-reflection film of Oh or Oh-Fuchida because such multi-layer construction enables further reduction of occurrence of reflection, and in particular, the anti-reflection film of Kato provides excellent anti-reflection and avoids an unpleasant color issue compared to other such films, as taught in Abstract and paragraphs [0004], [0071] of Kato.

Regarding Claim 7, Oh-Kato or Oh-Fuchida-Kato discloses:  wherein the high refractive hard coating layer has an index of refraction of about 1.50 to about 1.70 (the high refractive index layer may also act as a hard coat layer, wherein the high refractive index layer has a refractive index of from 1.55 to 2.50; paragraphs [0031], [0046], [0218], [0331] and FIG. 1 of Kato).

Regarding Claim 8, Oh-Kato or Oh-Fuchida-Kato discloses:  wherein the low refractive layer has an index of refraction of about 1.25 to about 1.40 (the low refractive index layer has a refractive index of from 1.20 to 1.49; paragraph [0030] and FIG. 1 of Kato).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Lee et al, US 2016/0252665, or as being unpatentable over Oh in view of Fuchida and further in view of Lee.
Regarding Claims 17 and 20, Oh or Oh-Fuchida does not appear to disclose:  wherein the first or second protective layer has an in-plane retardation Re of about 8,000 nm or more, as measured at a wavelength of 550 nm and represented by Equation A: Re=(nx-ny).times.d <Equation A> where, in Equation A, nx and ny are indices of refraction in slow axis and fast axis directions of the first protective layer at a wavelength of 550 nm, respectively, and d is a thickness of the first protective layer (unit: nm).
Lee is related to Oh and Fuchida with respect to polarizer for liquid crystal display having patterned resin layer.
Lee teaches:  wherein the first or second protective layer has an in-plane retardation Re of about 8,000 nm or more, as measured at a wavelength of 550 nm and represented by Equation A: Re=(nx-ny).times.d <Equation A> where, in Equation A, nx and ny are indices of refraction in slow axis and fast axis directions of the first protective layer at a wavelength of 550 nm, respectively, and d is a thickness of the first protective layer (unit: nm) (first and second protective layers may have an in -plane retardation (Re) of about 8,000 nm or more at a wavelength of 550 nm; paragraphs [0012], [0063], [0078] and FIGS. 1, 5-7 of Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the in-plane retardation of Lee for the protective layers of Oh or Oh-Fuchida because such retardation will prevent or substantially prevent rainbow spots from being visible, reduce or suppress rainbow mura, reduce or minimize light leakage at lateral sides of a liquid crystal display, and/or reduce or prevent variation in retardation depending upon incidence angle of light, as taught in paragraph [0063] of Lee.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872